     Case 2:20-cv-01586-LMA-DMD Document 76 Filed 04/21/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


DEBRA LIVA                                                           CIVIL ACTION

VERSUS                                                                    No. 20-1586

OLD REPUBLIC INSURANCE COMPANY, ET AL.                                    SECTION I

                                       ORDER

      Before the Court is the defendants’ 1 motion 2 for a spoilation charge and

adverse inference against the plaintiff, Debra Liva (“Liva”). Liva opposes the motion 3

and the defendants have filed a reply 4 to her opposition.

      At bottom, the defendants claim that Liva “failed to retain” an audio recording

she should have preserved. 5 But counsel for Liva represented in her opposition that

the recording “has not been destroyed and is available for production.” 6 That should

have been that.

      For some reason, though, the recording seems to be one of the subjects of a

motion to compel filed by the defendants three days after Liva confirmed it was

“available for production.” 7 And though the defendants acknowledge that production

of the audio recording would “render the instant spoliation motion moot,” 8 they ask



1 The remaining defendants are Old Republic Insurance Company and Seven C’s
Building Maintenance, Inc.
2 R. Doc. No. 53.
3 R. Doc. No. 59.
4 R. Doc. No. 75.
5 R. Doc. No. 53, at 1.
6 R. Doc. No. 59.
7 R. Doc. No. 64. That motion is pending before the Magistrate Judge.
8 R. Doc. No. 75, at 2.
        Case 2:20-cv-01586-LMA-DMD Document 76 Filed 04/21/21 Page 2 of 2




that the Court defer ruling on this motion because they “still have not seen the

requested evidence or have any indication that [it] was not destroyed.” 9

         That is, of course, wrong. Counsel for Liva has confirmed that the audio was

preserved and is available for production. If Liva is willing to produce the recording,

why is an order from this Court (or the Magistrate Judge, for that matter) necessary?

Accordingly,

         IT IS ORDERED that the motion for a spoilation charge is DISMISSED.


         New Orleans, Louisiana, April 21, 2021.



                                         _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




9   Id. at 3.

                                           2
